t c memo united_states tax_court charles d helbig petitioner v commissioner of internal revenue respondent docket no filed date r determined that p is liable for additions to tax pursuant to sec_6653 and i r c for his and tax years and pursuant to sec_6661 i r c for his tax_year held p is liable for the additions to tax robert l goldstein and amanda f vassigh for petitioner andrew r moore and catherine j caballero for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of three affected items notices of deficiency in which respondent determined that petitioner is liable for the following additions to tax_year sec_6653 sec_6653 sec_6661 additions to tax dollar_figure dollar_figure dollar_figure --- dollar_figure --- percent of the interest due on deficiencies of dollar_figure dollar_figure and dollar_figure for the and tax years respectively unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the tax years at issue rule references are to the court’s rules_of_practice and procedure the issue for decision is whether petitioner is liable for each of the additions to tax determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time he filed his petition petitioner resided in california petitioner earned a bachelor of science degree in business administration from the university of san francisco in thereafter he served in the army until and then worked for cosgrove company an insurance broker around that time he began investing in the stock market and in real_estate some of those investments were very profitable during the tax years at issue petitioner was employed by h s crocker co a printing company he worked in their advertising department in charles b toepfer mr toepfer a financial planner advised petitioner to invest in a limited_partnership called contra costa jojoba research partners ccjrp mr toepfer was an active promoter of ccjrp and also served as its general_partner before his investment in ccjrp petitioner and his advisers petitioner’s friend who was a lawyer petitioner’s accountant and petitioner’s broker apparently reviewed or had available to review a one-and-a-half page private_placement letter from proadvisor financial insurance services that letter and related documents apprised their readers that an investment in ccjrp was available only to investors who anticipate that for the current taxable_year they will have gross_income equal to dollar_figure or taxable_income a portion of which will be subject_to federal_income_tax at a marginal_rate of in a section of the letter entitled investment objectives the letter indicated tax_benefit for - approximately in its highlights of investment section the letter proclaimed that an investment in ccjrp would mean significant first year tax deductions of approximately with subsequent year tax deductions petitioner and his wife josefina who is now deceased acquired units in ccjrp for dollar_figure or dollar_figure per unit they paid dollar_figure upon closing and signed a promissory note for the remaining dollar_figure in and ccjrp filed with the internal_revenue_service and provided to petitioner schedules k-1 partner’s share of income credits deductions etc in which ccjrp allocated to petitioner ordinary losses of dollar_figure dollar_figure and dollar_figure respectively petitioner and his wife claimed on their and joint form sec_1040 u s individual_income_tax_return ordinary losses relating to their interest in ccjrp of dollar_figure dollar_figure and dollar_figure respectively as deductions in computing their total income those tax returns were prepared by edward r sheppie mr sheppie a professional tax preparer who petitioner asserts was also a certified_public_accountant c p a on date respondent sent petitioner a notice of final_partnership_administrative_adjustment fpaa issued to ccjrp for the tax_year on date a petition in 1they appear to have paid off the remaining discounted balance of that note--dollar_figure--on or about date by ccjrp was no longer communicating with its investors and petitioner became concerned that the investment was in serious trouble he wrote to other investors and to ccjrp’s general_partner but apparently failed to investigate fully the federal tax issues that had arisen regarding the investment 2this development together with the payments due on the note spurred petitioner to considerable correspondence with ccjrp other investors and the promoters and general_partner that correspondence particularly a date letter reflects that continued the name of ccjrp charles b toepfer tax_matters_partner was filed with the court at docket no on date the parties filed a stipulation to be bound by the result in utah jojoba i research v commissioner utah jojoba i a case docketed at no the court issued an opinion in utah jojoba i on date in which it held that the partnership at issue was not entitled to deduct its losses for research_and_development expenditures see utah jojoba i research v commissioner tcmemo_1998_6 on date the court entered a decision against ccjrp upholding as correct the partnership_item adjustments as determined and set forth in the fpaa for ccjrp’s and tax years that decision was not appealed on date respondent issued the aforementioned notices of deficiency petitioner then filed a timely petition with this court a trial was held on date in san francisco california i respondent’s requests for admissions opinion on date respondent served on petitioner’s counsel robert l goldstein requests for admissions respondent filed that document with the court on the following continued petitioner had tentatively reached the conclusion that a profit from his investment in ccjrp was very unlikely day date respondent at page requested the following admission and others like it petitioner did not exercise due care when he claimed losses stemming from his involvement with contra costa jojoba research partners on his federal_income_tax returns for unknown reasons neither petitioner nor his attorney ever responded to the requests therefore pursuant to rule c each matter set forth in the requests was automatically deemed admitted days after the date of service of the requests see 81_tc_644 the effect of petitioner’s admissions is that the matters admitted are conclusively established unless the court on motion permits withdrawal or modification of the admissions rule f petitioner has not filed a motion under rule f seeking withdrawal or modification of the admissions in any event even if he requested this relief and we granted his request the outcome of this case would be the same in other words the 3effective date rule b was amended to provide that a request for admissions shall advise the party to whom the request is directed of the consequences of failing to respond as provided by paragraph c the explanation for the amendment states that current rule b can be a trap for the unwary taxpayers especially pro_se taxpayers are more likely to respond to requests for admissions if they know the severe consequences of failure to respond the amended version of rule b does not apply to respondent’s request for admissions which was filed more than a year before the amendment took effect outcome of this case need not and does not rest upon the deemed admissions as explained below the evidence in this case compels the same result ii additions to tax under sec_6653 and sec_6653 and imposes additions to tax if any part of any underpayment_of_tax is due to negligence or disregard of rules and regulations for the purposes of this statute negligence is defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo the court_of_appeals for the ninth circuit to which an appeal would ordinarily lie in this case has held that a determination as to negligence for purposes of sec_6653 and sec_6661 in a case involving a deduction for loss that results from an investment depends upon both the legitimacy of the underlying investment and due care in the claiming of the 4those additions to tax are for an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence that interest on which the penalty is computed is the interest for the period beginning on the last date prescribed by law for payment of the underpayment without consideration of any extension and ending on the date of the assessment of the tax sec_6653 and deduction 82_f3d_918 9th cir affg tcmemo_1994_217 petitioner contends that he was not negligent because before investing in ccjrp he sought the advice of several professionals including mr toepfer mr sheppie petitioner’s broker at dean witter and an attorney he argues that he invested in ccjrp intending primarily to make a profit not for tax benefits as for the reasonableness of claiming the deductions he asserts reliance on mr sheppie respondent challenges each of petitioner’s reasonable-reliance arguments although reasonable reliance on professional advice may serve as a defense to the additions to tax for negligence see 469_us_241 petitioner has not demonstrated that he acted with due care with respect to his investment in ccjrp and subsequent deductions claimed in and for losses relating to that investment our determination as to negligence is a highly factual inquiry and petitioner has failed to provide sufficient evidence to persuade us otherwise see bass v commissioner tcmemo_2007_361 t he determination of negligence is highly factual 5at trial petitioner described the attorney whose name was rex as a very good friend of mine ccjrp’s underlying activity lacked legitimacy from its inception as we decided in utah jojoba i see utah jojoba i research v commissioner tcmemo_1998_6 w e hold that utah i was not actively involved in a trade_or_business and also lacked a realistic prospect of entering a trade_or_business see also welch v commissioner tcmemo_2002_39 because ccjrp and the jojoba partnership at issue in utah jojoba i are essentially identical we need not rehash in detail the license agreement and the r d agreement entered into between ccjrp and u s agri research development corp the same entity with whom the partnership at issue in utah jojoba i entered into a license agreement and a research_and_development r d agreement suffice it to say that the r d agreement was designed and entered into solely to provide a mechanism to disguise the capital contributions of the limited partners as currently deductible expenditures and thus reduce the cost of their participation in the farming venture utah jojoba i research v commissioner supra as we have observed in a number of other cases involving nearly identical jojoba partnerships first the principal flaw in the structure of blythe ii was evident from the face of the very documents included in the offering a reading of the r d agreement and licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling out the r d agreement however petitioners never consulted an attorney in connection with this investment nor does it appear that they carefully scrutinized the offering themselves christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 nilsen v commissioner tcmemo_2001_163 see also finazzo v commissioner tcmemo_2002_56 carmena v commissioner tcmemo_2001_177 although petitioner sought some advice and conducted some of his own research before investing in ccjrp this case resembles other jojoba partnership cases in which this court has consistently sustained the imposition of an addition_to_tax under sec_6653 and see eg christensen v commissioner supra serfustini v commissioner supra nilsen v commissioner supra for example christensen v commissioner supra involved taxpayers who had obtained the advice of their c p a before investing in a jojoba partnership in sustaining the imposition of an addition_to_tax under sec_6653 and the court noted that the c p a did not provide petitioners with a written opinion about the investment id moreover the court observed that the record lacked evidence demonstrating that the c p a conducted any independent investigation to determine whether the specific research_and_development proposed to be conducted by or on behalf of the partnership would have qualified for deductions under sec_174 id as was the case in christensen petitioner’s c p a mr sheppie was deceased and could not testify at trial petitioner’s broker at dean witter and petitioner’s friend who was an attorney with whom petitioner discussed investing in ccjrp did not testify either importantly none of those individuals provided petitioner with a written opinion concerning his investment in ccjrp as a result the nature of their advice to petitioner is unclear at trial perhaps due to age and the more than two decades that had passed since the events at issue had occurred petitioner could provide only vague or equivocal descriptions of the advice offered by mr sheppie petitioner’s broker at dean witter and petitioner’s friend who was an attorney further petitioner testified that neither he nor his advisers had reviewed the prospectus r d agreement or license agreement 6petitioner testified that mr sheppie told him about sec_174 and that mr sheppie thought that an investment in ccjrp was a good investment regarding the broker at dean witter petitioner testified that that individual wasn’t up on jojoba and from his knowledge it was a -- it appeared to be a good investment petitioner provided no information at to the nature of his attorney friend’s advice regarding ccjrp he testified only that he had spoken to that individual friend to friend before he invested in ccjrp to the extent that petitioner relied on the advice of mr toepfer a promoter with an obvious personal_interest in ccjrp this reliance constitutes a failure to exercise due care before investing in ccjrp see 471_f3d_1021 9th cir we have previously held that a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest affg tcmemo_2004_269 the one-and-a-half page promotional private_placement letter touting the substantial tax benefits of investing in ccjrp--upon which petitioner and his advisers relied--should have served as an ample warning regarding the suspect nature of ccjrp indeed in petitioner invested dollar_figure in ccjrp and that same tax_year claimed a dollar_figure tax deduction--equal to roughly 7in his reply brief petitioner asserts that when he invested in ccjrp those documents had not yet been created he appears to be correct in that regard--at least to some extent petitioner invested in ccjrp on date and the r d and license agreements were not entered into until date but that fact is inconsequential on the issue of petitioner’s liability for the additions to tax now at issue the private_placement letter relied upon by petitioner and his advisers referred to a research_and_development contract and an option to license there is no evidence that petitioner or his advisers ever requested those documents moreover the fact that the private_placement letter invited its readers to contact this office for prospectus or further information seemingly belies petitioner’s contention that a prospectus did not exist in any event if there was no prospectus as petitioner claims then he entered into this investment and claimed its advertized tax benefits essentially sight unseen which appears negligent of his initial investment--for losses relating to that investment the deduction of such a large loss in proportion to his initial investment claimed so close to when that investment was made should have raised a red flag to petitioner regarding the propriety of deductions relating to ccjrp in the end petitioner’s vague testimony concerning the advice that he purportedly received before he invested in ccjrp and claimed the subsequent deductions is insufficient to support his reasonable-reliance argument see sacks v commissioner f 3d pincite the sackses offered virtually no evidence of advice actually given that petitioner did not even request vital documents relating to ccjrp before making his investment and did not heed obvious warning signs regarding ccjrp’s suspect nature is particularly troubling the fact that petitioner passed by his advisers a one-and-a-half page advertisement is insufficient to shield him from the sec_6653 and 8although petitioner also signed a promissory note for dollar_figure the evidence of record is unclear as to whether he paid that note in full petitioner appears to have paid ccjrp only dollar_figure in date 9the fact that mr sheppie prepared petitioner’s and joint federal_income_tax returns is insufficient to shield him from liability for the sec_6653 and additions to tax aside from petitioner’s vague testimony there is no evidence in the record as to the specific nature of mr sheppie’s advice as far as we can tell mr sheppie merely transferred the losses from the schedules k-1 provided by ccjrp onto petitioner’s returns there is no evidence that establishes otherwise additions to tax see glassley v commissioner tcmemo_1996_ concluding that passing an offering circular by their accountants for a ‘glance’ was insufficient to establish consultation with an expert petitioner’s actions were simply unreasonable under the circumstances of this case and he is therefore liable for the sec_6653 and additions to tax iii addition_to_tax under sec_6661 sec_6661 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial understatementdollar_figure there is a substantial_understatement of an individual’s income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately 10in sec_6661 provided for a 10-percent addition_to_tax the amount of the sec_6661 addition_to_tax was later increased to percent for additions to tax assessed after date omnibus budget reconciliation act of publaw_99_509 100_stat_1951 disclosed on the taxpayer’s return or an attached statement see sec_6661dollar_figure petitioner raises no distinct arguments with respect to the sec_6661 addition_to_tax he does not argue that he had substantial_authority for claiming the loss on his federal_income_tax return and has not demonstrated that he adequately disclosed the facts relevant to his investment in ccjrp on that tax_return or on an attached statement revproc_83_21 1983_1_cb_680 applicable to tax returns filed in lists information that is deemed sufficient disclosure with respect to certain items none of which is applicable in this case notwithstanding the inapplicability of revproc_83_21 supra a taxpayer may make adequate_disclosure if the taxpayer provides sufficient information on the return to enable the commissioner to identify the potential controversy involved see schirmer v commissioner 89_tc_277 however merely claiming the loss without further explanation as petitioner did in this case was insufficient to alert respondent to the controversial nature of the partnership 11where the understatement at issue is attributable to a tax_shelter adequate_disclosure is inconsequential and in addition to substantial_authority the taxpayer must demonstrate a reasonable belief that the tax treatment claimed was more_likely_than_not proper sec_6661 because the result would be the same in this case whether or not we label ccjrp a tax_shelter we will analyze petitioner’s entitlement to a reduction of the sec_6661 addition_to_tax as though ccjrp were not a tax_shelter loss claimed on the tax_return see robnett v commissioner tcmemo_2001_17 in addition petitioner did not attach any statement to his return as a result we sustain the imposition of a sec_6661 addition_to_tax iv capital_loss sec_165 generally allows a deduction for losses sustained within the taxable_year sec_165 limits losses that can be deducted by individual taxpayers permitting deduction only for losses_incurred in a trade_or_business a profit-making activity though not connected with a trade_or_business or from a casualty or theft petitioner bears the burden_of_proof on this issue see rule a 503_us_79 a loss is deductible only for the taxable_year in which it is sustained sec_1_165-1 income_tax regs in order to be sustained the loss must be evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year id sec_165 losses have been referred to as abandonment losses to reflect that some act is required which evidences an intent to discard or discontinue use permanently 914_f2d_396 3d cir affg 86_tc_115 87_tc_135 and 89_tc_1010 affg in part and revg in part 86_tc_937 on brief citing sec_165 petitioner argues that he is entitled to deduct an dollar_figure capital_loss on his tax_return as a result of his investment in ccjrp in support of that argument he asserts that the moment he paid his money over to ccjrp the investment was lost in his reply brief he argues--without providing any support--that if the court does not allow the capital_loss deduction in he is entitled to the loss on his or tax_return he does not acknowledge sec_165 in either his brief or reply brief the evidence of record flies in the face of petitioner’s contention that his investment in ccjrp was worthless in or in the alternative in or indeed as respondent points out in and petitioner was still pursuing his investment in contra costa in that regard the evidence of record reflects that petitioner corresponded with ccjrp throughout and into and that he appears to have paid ccjrp dollar_figure in date see supra note as the court_of_appeals for the seventh circuit has observed investors would love to hold onto an asset in the hope that it will pay off despite long odds while retaining the option of taking a deduction if it does not 945_f2d_224 7th cir affg tcmemo_1990_133 not only did petitioner hold onto his investment in ccjrp beyond he made payments on the promissory note relating to that investment as late as in date consequently he has failed to demonstrate entitlement to an dollar_figure deduction in or for a capital_loss resulting from his investment in ccjrp the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
